DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 7-14 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 7, the prior art of record fail to teach either singly or in combination a Brillouin scattering measurement method comprising the steps of: phase modulating one of the optical pulses on the basis of two Golay code sequences; optically heterodyne-receiving the Brillouin backscattered light from each composite pulse with a reference light from the laser light source, to output as a first signal; heterodyne-receiving the first signal with a signal having a predetermined frequency and then passing the heterodyne-received signal through two kinds of low-pass filters corresponding to the optical pulses, to output the filtered signals as second signals; calculating, for each Golay code sequence, cross-spectrum of one of the second signals and a complex conjugate signal of the other second signal; calculating a synthetic spectrum from the calculated cross-spectrum; and decoding the synthetic spectrum.
Regarding claim 8, the prior art of record fail to teach either singly or in combination a Brillouin scattering measurement method comprising the steps of: phase-modulating one of the optical pulse on the basis of values of each row of a Hadamard matrix; optically heterodyne-receiving the Brillouin backscattered light from each composite pulse with a reference light from the laser light source; heterodyne-receiving the first signal with a signal having a predetermined frequency and then passing the heterodyne-received signal through two kinds of low-pass filters 
Regarding claim 13, the prior art of record fail to teach either singly or in combination a Brillouin scattering measurement system configured to measure a frequency shift of Brillouin backscattered light, comprising: a phase selector having a plurality of pieces of phase information based on two Golay code sequences, and selecting a piece of the phase information to be sent; a phase shifter phase-modulating one of the optical pulses to impart to the one optical pulse the pieces of phase information received from the phase selector; an optical heterodyne receiver optically heterodyne-receiving with a reference light from the laser light source a Brillouin backscattered light generated by the probe light injected into an optical fiber provided to the measurement object; a heterodyne receiver heterodyne-receiving the signal output from the optical heterodyne receiver with a signal having a predetermined frequency from an oscillator; and a signal processor passing the signal output from the heterodyne receiver through low-pas filters corresponding to the short pulse and the long pulse, and calculating respective spectra of the filtered signals, to calculate a cross-spectrum of the spectra.
Any comments considered necessary by applicant must be submitted no later than the   payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON J WILLIAMS/Examiner, Art Unit 2878  



/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878